Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,

          Plaintiff,

          And

    OSAGE MINERALS COUNCIL,

          Intervenor-Plaintiff,

    v.                                       Case No. 14-CV-704-GKF-JFJ

    OSAGE WIND, LLC;
    ENEL KANSAS, LLC; and
    ENEL GREEN POWER NORTH
    AMERICA, INC.,

          Defendants.

                 Plaintiff the United States’ Response to Defendants’
            Second Motion to Compel Against the United States (Dkt. 262)
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 2 of 23




                                   Table of Contents

   A.    The United States’ burdensomeness and harassment claims stem from
         Defendants seeking the same discovery sought last year to revive a stale
         dispute…………………… ……………………………………………...……......1

   B.    As Defendants well know, the United States has produced broad discovery in
         response to Defendants’ many discovery requests……………………………...6

   C.    Defendants’ have persistently and willfully ignored the impact of the Court’s
         rulings, which directly address the discovery here……………………………...7

   D.    The Court should be particularly disturbed that Defendants misconstrue the
         very limited relevance of the “innocent trespasser” issue……………………..11

   E.    The information sought by Defendants is not relevant to any remaining issue
         in the limited remand from the Tenth Circuit………………………………....13

   F.    Defendants have conceded that the relevant inquiry here is subjective, not
         objective……………………………………………………………………….....15




                                            i
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 3 of 23




                                          Table of Authorities

   Cases

   Cont’l Indus., Inc. v. Integrated Logistics Sols., LLC., 211 F.R.D. 442 (N.D. Okla.
      2002)…………………………………………………………………………….…… 6

   Dilworth v. Fortier, 405 P.2d 38 (Okla. 1964)…………………………………………...13

   Edwards v. Lachman, 534 P.2d 670 (Okla. 1974)………………………………...… 13-14

   Estrada v. Texas Roadhouse Holdings, LLC, No. 18-CV-02937, 2020 WL 869857 (D.
      Colo. Feb. 21, 2020) ……………………………………………………….…........ 18

   Freddie v. Marten Transport, Ltd., 428 F. App’x 801 (10th Cir. 2011)……………….………. 6

   In re A.C. Rentals, Inc., 310 B.R. 663, 2004 WL 1182254 (Bankr. App. 10th Cir. May
       28, 2004)……………...……………………………………………………….... 17-18

   Inv. Co. of S.W., Inc. v. United States, No. 10-CV-587, 2010 WL 11618916 (D. N.M.
      Dec. 13, 2010) …………………..………………………………….……………… 18

   Knowlton v. Teltrust Phones, Inc., 189 F.3d 1177 (10th Cir. 1999)...................................... 6

   Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136 (10th Cir. 1994)…………... 6

   Oppenheimer Fund, Inc. v. Sanders, 98 S.Ct. 2380 (1978)…………………..…….......... 9

   Sun River Energy, Inc. v. Nelson, 800 F.3d 1219 (10th Cir. 2015)…………......................... 6

   Court Rules

   Fed. R. Civ. P. 26(b)(1)…………………………………...…………………………….. 9




                                                      ii
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 4 of 23




      Plaintiff, the United States of America, responds to Defendants’ Second Motion

   to Compel Against the United States (Dkt. 262), as follows, and requests that the

   Court deny the motion on the grounds that (1) Defendants are improperly re-asking

   very stale discovery to create a discovery issue after discovery cut-off; (2) the issue of

   “bad faith” relates only to the ability of a trespasser to deduct certain costs and is not

   a defense to any of the United States’ claims; and (3) Defendants steadfastly seek

   second and third bites at the same apple, refusing to acknowledge the Court’s orders

   setting out the limited “innocent trespasser” issue and rejecting the types of equitable

   defenses Defendants unashamedly still try to advance.

      A. The United States’ burdensomeness and harassment claims stem from
         Defendants seeking the same discovery sought last year to revive a stale
         dispute.

      Defendants’ Motion to Compel noted that a Motion to Reconsider was pending.

   Dkt. 262 at 8. The United States filed a response (Dkt. 235) to this late-in-the-day

   Motion to Reconsider, noting that discovery had proceeded according to the Court’s

   ruling for more than seven months. Defendants’ stale presentation of a request to

   reconsider the Court’s pivotal ruling (Dkt. 207) and the subsequent discovery rulings

   (Dkt. 210, 214) proposed to further lay waste to the Plaintiffs’ resources in this seven

   year-long dispute. The Court well-knows the history of this case. See Dkt. 264 at 1-5

   (“Background and Procedural History”). While Defendant’s Motion to Reconsider

   has now been denied (Dkt. 264), it is predictable from the case history that

   Defendants will refuse to acknowledge that this 26-page Opinion and Order has any

   bearing on the contours of discovery, much less the pending motions to compel.

                                               1
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 5 of 23




       Since filing the Motion to Reconsider, Defendants have waged a campaign of

   renewing requests and interrogatories long answered and settled. For instance, the

   instant Motion to Compel directs the Court to Enel Kansas Interrogatory 21 and

   Request for Production (RFP) 24. Dkt. 262 at 9-10, 13. Generally, Defendants seek

   correspondence and communication (“whether oral or via any document”) between

   the plaintiffs regarding the decision to appeal – a decision made in 2015 in the

   context of this litigation. Id. at 9. Defendants have already sought this information.

   Defendant Osage Wind, LLCs’ January 2, 2020, “First Interrogatories and Requests

   for Production to Plaintiff the United States of America” requested that the United

   States “[p]rovide all correspondence between and among you and/or the Bureau of

   Indian Affairs and the Osage Nation and/or the Osage Minerals Counsel concerning

   the current litigation.” Exhibit 1 at 8, RFP 15. Defendant also asked for all

   communications between the United States and the Osage Minerals Council (OMC),

   generally, at Interrogatories 5-7 and Requests 4-6. Id. at 5-7.

       The parties communicated for six months regarding those requests, and, after

   modified requests and amended responses, the United States gave a final response on

   June 18, 2020. 1 Exhibit 2. Defendant then moved to compel responses to certain of

   the requests – excluding RFP 15 – which led to Judge Jayne’s decision that

   Defendants’ “requested discovery of the United States and OMC’s communications

   is not relevant to the remaining issues.” Dkt. 210 at 22.


   1
    For a detailed timeline of events evincing the United States’ good faith efforts to comply
   with its discovery obligations, see the United States’ June 18, 2020, letter. Exhibit 3 at 2.

                                                  2
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 6 of 23




      Now, more than a year after the United States’ final response to the request, by

   narrowing it to “communication” about a particular part of the litigation (the appeal)

   as opposed to “litigation” as a whole (Dkt. 262 at 9-10, 13), Defendants seek to

   revive a discovery dispute they let go stale. This gamesmanship by counsel should

   not be allowed. The parties should be turning their attention to the soon-due

   dispositive motions; instead, Defendants are engaging in a scorched-Earth campaign

   to consume the resources and attention of the Court and the plaintiffs.

      Defendants’ first discovery requests to the United States sought “complete files

   for all applications for leases, permits, or any other authorization issued under 25

   CFR § 214 to any surface right owner of lessee, including but not limited to

   applications, correspondence, issued permits, denials of permits.” Exhibit 1 at 7,

   RFP 8. The United States’ February of 2020 responses repeatedly noted that “The

   Tenth Circuit Court of Appeals has found that Defendants were required to ‘secure a

   federally approved lease from OMC under § 214.7.’” Exhibit 4 at 6, 14-16. The

   United States specifically pointed out that the requests were “designed to reach

   information irrelevant to the matters to be decided in this court at this stage of

   litigation.” Id. at 14-15. Defendants did not object to these responses or bring them

   before the Court. Defendants now raise an issue they let govern over a year of

   discovery. See Dkt. 262 at 10-11 (Interrogatory Nos. 23-24) and 12 (RFP Nos. 21-22).

      Similarly, Defendants’ January of 2020 requests to the United States sought “all

   documents concerning any investigation by the Bureau of Indian Affairs with respect

   to the need for lease or permit at any other construction/excavation site in Osage

                                               3
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 7 of 23




   County in the last 15 years.” Exhibit 1 at 7, RFP 9. The United States’ response

   noted that “Defendants were required to ‘secure a federally approved lease from

   OMC under § 214.7.’ Dkt. 78 at p. 24-25. With that matter now established law of

   the case, ‘investigations’ into other ‘construction/excavation’ sites is simply

   irrelevant.” Exhibit 4 at 16. The law of the case (especially the Tenth Circuit’s ruling)

   rendered this subject matter irrelevant. For over a year, Defendants raised no

   objection to these responses, and the United States proceeded to assert the same

   objection, as appropriate, in future responses. As discovery drew to a close and new

   counsel appeared for them, Defendants suddenly sought to raise this very stale

   discovery matter. Through Interrogatories 11 and 12 (Dkt. 262 at 8-9) now before the

   Court, Defendants ask for a subset of the documents sought nineteen months ago.

   The answer given by the United States more than a year ago still stands.

      In a footnote, Defendants admit the ultimate goal of the instant motion to compel

   is to revisit Interrogatories 5-7 and RFPs 4-6. Dkt. 262 at 18, fn. 2. Defendants make

   no bones about it – discovery matters subject to robust conferences, modifications

   and compromises were then brought to the Court in last year’s motion to compel.

   The Magistrate roundly rejected the relevance of this discovery (now raised again in

   Defendants’ current brief), and the Court affirmed the Magistrate’s Order.

   Defendants moved for reconsideration, and, again, the Court affirmed the decision.

   Defendants are purposefully seeking discovery on grounds repeatedly considered and

   rejected to bring the dispute to the Court for an unbelievable fourth bite at the apple.




                                               4
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 8 of 23




      Defendants have already unnecessarily and unfairly consumed the limited

   resources of the Court and the plaintiffs on this issue. Defendants required re-meet

   and re-confer regarding the exact same Interrogatories (5-7) and RFPs (4-6) that were

   previously the subject of months of discussion in 2020, a Motion to Compel in 2020,

   and Judge Jayne’s January 2021 Order. During the renewed August 13, 2021, meet

   and confer, when confronted with this fact, Defendants’ counsel simply stated that

   they would be happy to consider any case law the United States wished to bring to

   their attention that held that a party cannot re-visit a year-old, previously adjudicated

   discovery issue. For this reason alone, Defendants’ motion should be denied.

      Likewise, Enel Kansas Interrogatory 23 (Dkt. 262 at 10) and RFP 16 (Id. at 11)

   ask for a class of leases from 2000 to the present, issued pursuant to 25 C.F.R. § 214.

   Defendants previously asked for all Part 214 leases. See Exhibit 5 at 3 (Plaintiff

   United States of America’s March 6, 2020, First Supplemental Responses to

   Defendant, Osage Wind, LLCs’ First Set of Interrogatories and Requests for

   Production at Interrogatory 8: “List all leases, permits, or any other authorization

   issued to any surface right owner or lessee in Osage County under 25 CFR Part

   214.”). The United States then produced all Part 214 leases, under a more reasonable

   time limit. Id. at 4. The United States most recently supplemented its responses on

   August 17, 2021, to ensure Defendants have all new Part 214 leases issued in Osage

   County. The universe of Part 214 leases is now less than 20.

      Defendants never requested a meet and confer regarding this item in 2020. The

   current discovery iteration asks for leases related to construction, but Defendants

                                               5
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 9 of 23




   have all Part 214 leases since January 1, 2010. It is unclear what is the true purpose

   behind the recently issued duplicative discovery, discovery-related correspondence,

   meet and confer, and, now, the instant motion to compel.

       This Court has recognized that “[a]lthough Fed. R. Civ. P. 37 does not specify

   any time limit within which a Motion to Compel must be brought, courts have made

   it clear that a party seeking to compel discovery must do so in timely fashion.” Cont’l

   Indus., Inc. v. Integrated Logistics Sols., LLC., 211 F.R.D. 442, 444 (N.D. Okla. 2002)

   (citations omitted). Defendants were aware a year ago of the United States’ position

   regarding this discovery. Trying to rebirth the same requests and interrogatories to

   avoid the argument that the motion to compel is stale, is improper. 2 At the close of

   discovery, when the parties should be focusing on dispositive motions, Defendants

   are intent on re-raising previously adjudicated disputes to waste time.

       B. As Defendants well know, the United States has produced broad discovery
          in response to Defendants’ many discovery requests.

       Defendants’ claim that the United States tried “to broadly curtail discovery” is

   false. Dkt. 262 at 14. Only a few questions in one response are now at issue.




   2
    In some instances, Courts have found a party’s tactics should be addressed with sanctions.
   “Discovery-related sanctions are generally permissible to protect the integrity of the judicial
   process.” Freddie v. Marten Transport, Ltd., 428 F. App’x 801, 803 (10th Cir. 2011) (citing
   Archibeque v. Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995)); Sun
   River Energy, Inc. v. Nelson, 800 F.3d 1219, 1227 (10th Cir. 2015) (“A court’s inherent power
   gives it the authority to impose ‘a sanction for abuse of the judicial process, or, in other
   words, for bad faith conduct in litigation.’”) (quoting Farmer v. Banco Popular of N. Am., 791
   F.3d 1246, 1256 (10th Cir. 2015)). Sanctions are imposed by considering a totality of the
   circumstances. See Knowlton v. Teltrust Phones, Inc., 189 F.3d 1177, 1182 (10th Cir. 1999);
   Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136, 139 (10th Cir. 1994).


                                                  6
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 10 of 23




    Defendants know the United States has provided discovery responses over 10 times,

    including thousands of pages of documents. Unable to receive full discovery from

    Defendants, the United States served several third-party subpoenas and turned over

    the hundreds of thousands of pages received to Defendants and the OMC. Defendants

    have also deposed the Osage Agency Superintendent (as the United States’ 30(b)(6)

    representative), the former Deputy Superintendent, a former Petroleum Engineer

    Technician and the Bureau of Indian Affairs’ Regional Director.

       C. Defendants’ have persistently and willfully ignored the impact of the
          Court’s rulings, which directly address the discovery here.

       This Court has previously summarized the law of this case: “In a September 18,

    2017 Decision, the Tenth Circuit [] held that, pursuant to 25 C.F.R. § 214,

    defendants’ ‘extraction, sorting, crushing, and use of minerals as part of its

    excavation work constituted ‘mineral development,’ thereby requiring a federally

    approved lease which Osage Wind failed to obtain.” Dkt. 207 at 2 (quoting Dkt. 78

    at 3). Granting the OMC’s Motion for Judgment on the Pleadings, the Court found

    that (1) the United States, serving as an Indian tribe trustee, is not subject to defenses

    such as laches, estoppel and waiver and (2) Indian land claims are not subject to

    “affirmative defenses” such as waiver and unclean hands. Dkt. 207 at 5-6.

       The reason why these defenses are ineffectual is vital. As the Court noted,

    Congress, more than 100 years ago, reserved the minerals in the Osage Mineral

    Estate (OME) for the Osage Nation and provided that the OME was inalienable,

    save for leases approved by the Secretary of Interior. Id. at 7. Citing the Tenth Circuit



                                                7
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 11 of 23




    discussion, this Court found that “Osage Wind’s excavation work required it ‘to

    secure a federally approved lease from OMC under § 214.7.’ Osage Wind, LLC, 871

    F.3d at 1092. Permitting third-parties to avoid these stringent leasing requirements by

    pointing to the Nation’s own conduct would frustrate federal Indian land policy.” Id.

    at 7-8. And, as this Court recently affirmed, “federal law expresses a strong interest

    in the vindication of Indian land claims.” Dkt. 264 at 20.

       Further, as noted, Defendants’ previously motion to compel was based on

    requested production of (1) “all correspondence between [the United States] and/or

    the Bureau of Indian Affairs and the [OMC] regarding the wind farm” and (2) “all

    correspondence between [the United States] and/or the Bureau of Indian Affairs and

    the Osage Nation regarding the wind farm[.]” Dkt. 177 at 16-17. Judge Jayne –

    specifically considering these broad requests for communications between the

    plaintiffs – held that “the requested discovery of the United States and OMC’s

    communications is not relevant to the remaining issues.” Dkt. 210 at 22 (emphasis added).

    In their appeal of the order, Defendants fully acknowledged the Magistrate’s bounds

    of relevancy when they summarized her holding as a conclusion that “any

    communications made prior to the determination of whether a permanent injunction

    or ejectment are not relevant[.]” Dkt. 218 at 10. This Court upheld this holding on

    the motion to compel. Dkt. 226. More recently, the Court declined Defendants’

    invitation to reconsider that position. Dkt. 264. Still, Defendants admit they designed

    the instant Motion to Compel as a litigation tactic to revisit the same discovery

    requests already ruled on (and re-affirmed) by this Court. Dkt. 262 at 18, fn. 2.

                                                  8
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 12 of 23




       Defendants contend that the Fed. R. Civ. P. 26(b)(1) rule regarding relevancy

    governs, unaffected by this Court’s orders, and that liberal discovery should be

    allowed. Dkt. 262 at 14. The Supreme Court says otherwise: “[I]t is proper to deny

    discovery of matter that is relevant only to claims or defenses that have been

    stricken[.]” Oppenheimer Fund, Inc. v. Sanders, 98 S.Ct. 2380, 2390 (1978). In other

    words, where the Court has spoken as to the contours of a claim or the viability of a

    defense, the parties are bound to conform their conduct to the Court’s orders.

       In this case, both the Tenth Circuit and this Court have held that, pursuant to 25

    C.F.R. § 214, “defendants’ ‘extraction, sorting, crushing, and use of minerals as part

    of its excavation work constituted ‘mineral development’” and that Defendants were

    required to secure a federally approved lease, which they have not obtained. Dkt. 207

    at 2. In addition, this Court has held that:

       • Defendants’ alleged bad faith remains at issue in this lawsuit to the extent tied
         to Osage Wind’s alleged status as an “innocent trespasser” (Dkt. 171 at 3)
       • Defendants may not avoid the stringent leasing requirements by pointing to
         conduct of the plaintiffs because that would frustrate Congressional will and
         federal Indian land policy (Dkt. 207 at 7-8)
       • the Tenth Circuit and case law foreclose delay-based defenses (Id. at 4-7)
       • affirmative defenses, e.g. waiver or unclean hands, are generally inapplicable
         to Indian land claims and specifically do not apply here to any issue, including
         damages (Id. at 5-8)
       • relevant inquiry in this case does not extend to communications showing the
         plaintiffs’ knowledge of potential claims prior to this litigation (Dkt. 226 at 12)
       • given the strong Indian land policy, the plaintiffs’ communications are not
         relevant to the remaining issues (Dkt. 210 at 22-23)

    These holdings are not hard to understand or advisory; the parties must adhere to the

    contours of relevant inquiry hewn by the Court. Despite these clear parameters,



                                                   9
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 13 of 23




    Defendants have consistently sought information well beyond the bounds of

    relevancy long established by the Court. Defendants’ instant motion only slightly

    disguises the real aim of discovery: revival of some sort of unclean hands defense.

       For instance, Enel Kansas RFP 24 (Dkt. 262 at 13) seeks correspondence between

    the United States Attorney’s Office (or BIA) and the OMC (or Osage Nation)

    regarding this case. Besides the fact that Defendants sought the same information

    early in litigation, the request is improper because it seeks irrelevant information, as

    determined by the Court months ago. RFP 24 clearly seeks communication between

    the plaintiffs. If “communications between and among the United States and OMC

    and/or the Osage Nation related to the Project” are not relevant, as held by the

    Court (Dkt. 210 at 21), that reasoning extends to the “correspondence” sought by

    RFP 24. The same is true of the “communications” between the United States

    Attorney’s Office (or the BIA) and the OMC (or the Osage Nation) sought to be

    identified in Enel Kansas’s Interrogatory 21. Dkt. 262 at 9.

       Moreover, as noted, the Court has held that waiver or estoppel defenses will not

    apply in this matter and that Defendants cannot point to the conduct of the United

    States to escape the stringent leasing requirements. No matter what, a lease is

    required. See Dkt. 207. Still, Defendants want to discover conduct in unrelated

    matters in Interrogatories 11-12 (all instances where the United States asserted some

    other party mined without a lease); Interrogatory 24 and RFPs 17, 22 (all inquiries

    received regarding “road or building” construction); and RFP 21 (inquiries and

    requests for wind, solar, battery or other renewable energy leases). Dkt. 262 at 4-5, 7-

                                               10
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 14 of 23




    8. Defendants want to know how the United States (and OMC) conducted itself with

    respect to other types of projects, other potential leases and other scofflaws. As to the

    measure of damages – the last remaining issue here – these items are irrelevant. 3

        D. The Court should be particularly disturbed that Defendants misconstrue the
           very limited relevance of the “innocent trespasser” issue.

        Defendants now contend that discovery as to information, communications and

    documents not known to them during the critical period (and to this day), “may be

    material to whether Defendants’ actions were taken in good or in bad faith.” Dkt.

    262 at 18. Notably, Defendants are, yet again, urging the Court’s consideration of a

    barred defense and do not confine the inquiry to the narrow innocent trespass test.

        Indeed, at the outset of their motion, Defendants state they are asking the Court

    to determine whether they may have discovery to present “a full defense to the

    remedial claims asserted in this case.” Dkt. 262 at 14 (emphasis added). The firm

    answer should be – for a third time – “No.” When Defendants claim their discovery

    requests are relevant “to the United States’ claims and Defendants’ defenses to them,” (Id.

    at 19, emphasis added) the Court should soundly reject the notion that Defendants’

    good faith has any bearing on the viability of the United States’ “claims.”


    3
      Clearly, Defendants want to compare their unsanctioned project to other mining or road,
    building or solar project construction carried out without a lease. Any such other parties and
    business conducted before the Osage Agency was unknown to Defendants and so would be
    irrelevant to their state of mind – i.e. good or bad faith. Comparing treatment of other
    lessees, potential lessees (Interrogatory 24; RFPs 17, 21, 22) or scofflaws (Interrogatories 11-
    12) in Osage County can only be in the context of urging some sort of estoppel or waiver.
    The Court has made clear that Defendants were required to get a lease and that the United
    States’ “conduct” is irrelevant to this litigation. Dkt. 207. Estoppel and waiver defenses
    cannot apply in this Indian land claim.

                                                  11
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 15 of 23




        First, it is important to note that the good faith of the trespasser (here,

    Defendants) is relevant only to the issue of “innocent trespass” and the measure of

    damages, as this Court has made very clear:

           The measure of damages for the trespass claim included in the First
           Amended Complaint necessarily requires consideration of defendants’
           alleged knowledge or “bad faith.” See [Doc. 20]; see also Dilworth v.
           Fortier, 405 P.2d 38, 45 (Okla. 1964). Moreover, the United States
           preserved the issue of whether Osage Wind qualified as an “innocent
           trespasser” by alleging that “[d]efendants knew or should have known
           that they were required to comply with the express provisions of 25
           C.F.R. § 211 or 25 C.F.R. § 214.” [Doc. 20, ¶¶ 49, 56, 63].

    Dkt. 171 at 3 (emphasis added).

        This Court has not sanctioned any sort of “defense” based on the parties’ relative

    good or bad faith. When Defendants state this motion to compel concerns evidence

    relevant “to the United States’ claims and Defendants’ defenses to them,” (Dkt. 262

    at 19), they underhandedly (and wrongly) seek to broaden the remaining issues in

    this case. But the Court has been clear that the relative state of the parties’ good or

    bad faith (“unclean hands”) is not a subject of inquiry. Dkt. 207 at 6. 4

        In fact, the very case cited by the Court (Dkt. 171 at 3) explains the inquiry

    relevant to the so-called innocent trespasser:

           Good faith, as the term is used in the rule of law that a trespasser on the land of
           another who takes property therefrom shall be liable only for the actual damages
           if the property taken was taken in good faith, means that the taking is without


    4
     This Court has held: “As recognized by the Tenth Circuit, Osage Wind’s excavation work
    required it ‘to secure a federally approved lease from OMC under § 214.7.’ Osage Wind, LLC,
    871 F.3d at 1092. Permitting third-parties to avoid these stringent leasing requirements by
    pointing to the Nation’s own conduct would frustrate federal Indian land policy.” Dkt. 207
    at 7-8.

                                                   12
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 16 of 23




           culpable negligence or a willful disregard of the rights of others and in the
           honest and reasonable belief that it was rightful.

    Dilworth v. Fortier, 405 P.2d 38, 46 (Okla. 1964) (emphasis added). Good faith is only

    relevant to determine if the trespasser may deduct certain costs. 5 Good faith, in this

    context, is no defense to trespass. This Court has repeatedly reminded the parties of

    the “strong interest in the vindication of Indian land claims.” Dkt. 264 at 20.

        E. The information sought by Defendants is not relevant to any remaining
           issue in the limited remand from the Tenth Circuit.

        Regarding the limited inquiry of “innocent trespass,” the test, as one may expect,

    centers on the trespasser’s state of mind. Almost by definition, the only relevant evidence

    to this inquiry is what was in Defendants’ state of knowledge and what Defendant did to

    educate himself. In Dilworth, an oil and gas lessee’s title stemmed from a tax sale,

    which turned out not to include mineral rights. The oil and gas operator’s actions

    and knowledge, including advice of counsel obtained by the operator, were the

    subject of the Court’s scrutiny. The Court confined its discussion to what the lessee

    knew and when he knew it. The trespass victim’s theories, or actions taken to address

    other trespasses, were beside the point and not discussed. Dilworth, 405 P.2d 38.

        Later, Edwards v. Lachman, 534 P.2d 670, 673 (Okla. 1974), paraphrased Dilworth,

    stating that “bad faith” would be constituted by “fraud, malice or oppression” or that

    the trespasser’s actions must be “the result of gross negligence – such disregard of

    another’s rights – as is deemed equivalent of such intent.” In Lachman, much like the


    5
     However, proof of Defendants’ bad faith may be used to multiply the amount of actual
    damages ultimately awarded.

                                                13
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 17 of 23




    First Amended Complaint in this matter, the plaintiffs placed “defendants’ ‘good

    faith’ in issue” by alleging “defendants knew or should have known” that a well

    being drilled was in trespass. Id. The Court specifically found that proof of bad faith

    would involve the trespasser’s actions and intent. In fact, the Court scrupulously

    confined its inquiry to what the intruders knew: they may have been in “good faith,”

    before a directional survey was run, but they were certainly not in “good faith” “after

    they acquired knowledge” by a directional survey. Id. at 677. The landowner’s

    unspoken advice or position on other intrusions or leases just was not relevant. What

    information or documents a good faith inquiry might have uncovered here if

    Defendants had asked (but did not) in 2014, is plainly not relevant.

       Defendants also allege the Court must allow evidence about “what was

    knowable” near the end of 2014, when Defendants were excavating. Dkt. 262 at 19.

    Defendants contend that “if 25 C.F.R. Part 214 leases were never issued, requested,

    or sought for construction projects similar to the Project, that would lend credence to

    Defendants’ argument that they believed in good faith that they did not need to

    obtain a lease.” Id. Defendants fail to explain how something they did not know in

    2014 “would lend credence” to their argument that they “believed in good faith that

    they did not need to obtain a lease.” Id. There were other leases issued under 25 C.F.R. §

    214 in late 2014, but that fact does not establish bad faith (or good faith) for

    Defendants. The existence (or nonexistence) of those leases with other parties – then

    unknown to Defendants – is irrelevant. Information and evidence obtained in 2021

    cannot bolster or destroy a belief Defendants contend they actually held in 2014.

                                                14
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 18 of 23




       Of course, Defendants’ argument here sounds just like an argument for unclean

    hands, waiver or estoppel. Defendants contend that if they can only bring to light

    other trespassers who did not obtain a lease, it would absolve them. Dkt. 262 at 19 (if

    Part 214 leases “were never issued, requested, or sought” for “similar” Osage County

    projects, it would “lend credence” to Defendants’ “good faith”). Further, they

    contend that if they can examine the good or bad faith of the United States, it would

    bear upon their own good or bad faith. Id. (contending that the notice “or lack

    thereof” received from the United States regarding Part 214 leases is relevant). This

    Court, as the United States has repeatedly reminded Defendants, clearly held that

    they may not avoid “these stringent leasing requirements” by pointing to the

    plaintiffs’ conduct because that would frustrate Congressional will and federal Indian

    land policy. Dkt. 207 at 7-8. Yet, that is precisely what they – once again – propose.

       F. Defendants have conceded that the relevant inquiry here is subjective, not
          objective.

       Defendants already explained their basis for contending they proceeded in good

    faith, when Defendants’ counsel explained:

          We’re different here, Your Honor, in that we’re not relying on a
          privileged and confidential discussion. It is more so, Your Honor, that
          we articulated a position in this memorandum that was shared and has
          been in the court record for a number of years and that there wasn’t – that
          that was the only document prior to the suit being filed that set out a [sic] analysis
          of the issues that – and it wasn’t timely responded to. It’s that situation, Your
          Honor, that forms the basis of our good faith defense and not, “My lawyer told
          me in confidence that I could do this.” That’s a distinction and an
          important one.




                                                   15
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 19 of 23




    Dkt. 210 at 7 (emphasis added). Based upon counsel’s representation, the Court held

    that Defendants’ contentions were based “entirely on their subjective belief in the

    ‘legality’ of their conduct.” Id. at 11 (emphasis added). Once again, the relevant issue

    is not an objective measure of good faith, but a subjective one. The relevant

    knowledge and conduct was captured in 2014, when Defendants violently trespassed

    and disrupted massive amounts of the OME. 6 And, as outlined above, there is no

    defense to the action of trespass, continuing trespass or conversion – only the

    relevant inquiry of a damages offset that may be given to the “innocent trespasser.”

        Defendants complain they have been subjected to discovery regarding what they

    “knew or should have known” and want to discover what the plaintiffs knew or

    should have known at a certain time. Dkt. 262 at 20. But, of course, Defendants have

    properly been subjected to discovery that goes to their subjective good or bad faith –

    exactly as they admitted was a relevant issue. Dkt. 210 at 6-10.

        Now, they contend their knowledge could be discovered by inspecting the United

    States’ conduct, communication and activities unrelated to and unknown by any

    defendant here. If the United States communicated with other entities regarding Part

    214 leases in 2014, unbeknownst to Defendants, it would have no possible relevance

    to the issue at hand – the “innocent” trespasser doctrine as it relates to damages



    6
      Indeed, Defendants are free to try to make the case that their knowledge was scanty and
    their inquiry reasonable. The United States Department of the Interior’s position, however,
    was clearly known. See Exhibit 6, Oct. 9, 2014, Letter from Superintendent Phillips. This is
    the type of information that will go to Defendants’ status as “innocent trespasser[s]” – what
    information they actually knew and the inquiry they actually undertook.


                                                 16
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 20 of 23




    owed to the OMC. If, unknown to Defendants, no enforcement action was brought

    against other trespassers, it would be irrelevant to the “innocent” trespasser doctrine.

       The Court has clearly determined that the relevant inquiry in this case does not

    extend to communications illustrating the United States and OMC’s knowledge of

    potential claims prior to this litigation. Dkt. 226 at 12. If the United States’

    knowledge of potential claims against Defendants is not relevant (for the reasons set

    out by the Court), the United States’ knowledge of potential (or actual claims)

    against other entities is certainly not relevant.

       Finally, the First Amended Complaint allegation is not as Defendants portray it.

    The United States alleged that “Defendants knew or should have known that they

    were required to comply with the express provisions of 25 C.F.R. § 211 or 25 C.F.R.

    § 214.” Dkt. 20 at 10-12. Defendants place undue emphasis on the words “should

    have known” and contend they must be armed with the universe of knowledge that

    existed in 2014 to answer this allegation. The concept of constructive knowledge is

    common in land dispute issues and is not nearly so complex as Defendants’ claim.

       Under Oklahoma law, “[c]onstructive notice is notice imputed by the law to a

    person not having actual notice.” In re A.C. Rentals, Inc., 310 B.R. 663, 2004 WL

    1182254, at *3 (Bankr. App. 10th Cir. May 28, 2004) (internal citation omitted). The

    Tenth Circuit further explained that a “person who has actual notice of

    circumstances sufficient to put a prudent man upon inquiry as to a particular fact,

    and who omits to make such inquiry with reasonable diligence, is deemed to have

    constructive notice” of the fact. Id. “[C]onstructive notice exists under Oklahoma

                                                17
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 21 of 23




    law when a reasonably prudent person would inquire into the rights of others in

    property.” Id.

       Defendants cite no case law requiring vast discovery into what may have

    happened if “a reasonably prudent person” had talked to a certain person or if the

    “reasonably prudent person” had undertaken complete inquiry as to other

    trespassers, other lessees, or the way trespass is often dealt with. The regulations are

    public record as is the fact that all minerals in Osage County are perpetually reserved

    for the benefit of the Osage headright holders. Without a doubt, the United States

    made their position known, and whether Defendants acted as a “reasonably prudent

    person” will be determined by this Court. See Exhibit 6.

       Often, one party contends the other “should have known” of a claim or deed if it

    was discoverable in the exercise of ordinary diligence. Inv. Co. of S.W., Inc. v. United

    States, No. 10-CV-587, 2010 WL 11618916, at *5 (D. N.M. Dec. 13, 2010)

    (examining the “reasonable title search” conducted by the party). A party may also

    contend a landowner “knew or should have known” about a danger on his property.

    Estrada v. Texas Roadhouse Holdings, LLC, No. 18-CV-02937, 2020 WL 869857, at *3

    (D. Colo. Feb. 21, 2020) (“Constructive knowledge is the knowledge that one

    exercising reasonable diligence should have.”).

       In other words, it is the reasonableness of Defendants’ inquiry and search that is

    at issue, not the position or information held by the United States, but unknown by

    Defendants. Courts do not engage in “what-if” speculation, such as Defendants’

    propose. Defendants propose to reconstruct what would likely have been the result if

                                                18
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 22 of 23




    they had asked for certain information. But, not having obtained that information in

    2014, it can hardly be relevant to the limited issue of “innocent trespass.”

       For the foregoing reasons, the United States respectfully requests that the Court

    deny Defendants’ Second Motion to Compel Against the United States (Dkt. 262) in

    its entirety.

                                            Respectfully submitted,

                                            United States of America

                                            Clinton J. Johnson
                                            Acting United States Attorney

                                            s/Cathryn D. McClanahan
                                            Cathryn D. McClanahan, OBA No. 14853
                                            Nolan M. Fields IV, OBA No. 31550
                                            Assistant United States Attorneys
                                            110 West 7th Street, Suite 300
                                            Tulsa, Oklahoma 74119
                                            T: 918-382-2700
                                            cathy.mcclanahan@usdoj.gov
                                            nolan.fields@usdoj.gov

                                            Stuart P. Ashworth, OBA #31468
                                            Special Assistant United States Attorney
                                            United States Department of the Interior
                                            Office of the Solicitor
                                            Tulsa Field Solicitor’s Office
                                            7906 East 33rd Street, Suite 100
                                            Tulsa, Oklahoma 74145
                                            T: 918-669-7905
                                            stuart.ashworth@sol.doi.gov




                                               19
Case 4:14-cv-00704-GKF-JFJ Document 270 Filed in USDC ND/OK on 09/09/21 Page 23 of 23




                                       Of Counsel:
                                       Charles R. Babst, Jr.
                                       Attorney-Advisor
                                       United States Department of the Interior
                                       Office of the Solicitor
                                       Tulsa Field Solicitor’s Office
                                       7906 East 33rd Street
                                       Tulsa, Oklahoma 74145
                                       T: 918-669-7902
                                       charles.babst@sol.doi.gov




                                         20
